364 S.W.3d 261 (2012)
Daron L. DACE, Appellant,
v.
Cathy S. DACE, Respondent.
No. ED 96569.
Missouri Court of Appeals, Eastern District, Division Three.
April 10, 2012.
Daniel E. Leslie, Union, MO, for Appellant.
Patrick D. Billington, Union, MO, for Respondent.
Before ROBERT G. DOWD, JR., P.J., and MARY K. HOFF and SHERRI B. SULLIVAN, JJ.

ORDER
PER CURIAM.
Daron L. Dace ("Husband") appeals from the trial court's judgment dissolving his marriage to Cathy S. Dace ("Wife"). Husband contends that the trial court abused its discretion in awarding Wife maintenance in the amount of $958.00 per month and in awarding her attorney fees in the amount of $6,500.00.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only. *262 setting forth the reasons for this order pursuant to Rule 84.16(b).